 



Exhibit 10.1

Execution Copy
PURCHASE AGREEMENT
dated as of August 19, 2007
between
ENZON PHARMACEUTICALS, INC.
and
DRUG ROYALTY LP 2

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS
    1  
 
       
Section 1.01 Definitions
    1  
 
       
ARTICLE II PURCHASE AND SALE OF THE PURCHASED INTEREST
    8  
 
       
Section 2.01 Purchase and Sale
    8  
Section 2.02 Transfers and Payments in Respect of the Purchased Interest
    9  
Section 2.03 Purchase Price
    9  
Section 2.04 No Assumed Obligations
    10  
Section 2.05 Excluded Assets
    10  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES OF ENZON
    10  
 
       
Section 3.01 Organization
    10  
Section 3.02 Corporate Authorization
    11  
Section 3.03 Governmental and Third Party Authorization
    11  
Section 3.04 Ownership
    11  
Section 3.05 Solvency
    11  
Section 3.06 Litigation
    12  
Section 3.07 Compliance with Laws
    12  
Section 3.08 Conflicts
    12  
Section 3.09 Broker’s Fees
    13  
Section 3.10 Patent Rights
    13  
Section 3.11 Regulatory Approval, Manufacturing and Marketing
    14  
Section 3.12 Subordination
    15  
Section 3.13 License Agreement
    15  
Section 3.14 Set-off
    16  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
    16  
 
       
Section 4.01 Organization
    16  
Section 4.02 Authorization
    17  
Section 4.03 Broker’s Fees
    17  
Section 4.04 Conflicts
    17  
 
       
ARTICLE V COVENANTS
    17  
 
       
Section 5.01 Books and Records
    17  
Section 5.02 Confidentiality; Public Announcement
    18  
Section 5.03 Quarterly Reports
    19  
Section 5.04 Commercially Reasonable Efforts; Further Assurance
    19  

- i -



--------------------------------------------------------------------------------



 



              Page
Section 5.05 Remittance to Joint Concentration Account
    20  
Section 5.06 License Agreement
    21  
Section 5.07 Audits
    24  
Section 5.08 Notice
    25  
 
       
ARTICLE VI THE CLOSING; CONDITIONS TO CLOSING
    26  
 
       
Section 6.01 Closing
    26  
Section 6.02 Conditions Applicable to the Purchaser in Closing
    26  
Section 6.03 Conditions Applicable to Enzon in Closing
    28  
 
       
ARTICLE VII EXPIRATION
    29  
 
       
Section 7.01 Expiration Date
    29  
Section 7.02 Effect of Expiration
    29  
 
       
ARTICLE VIII MISCELLANEOUS
    29  
 
       
Section 8.01 Survival
    29  
Section 8.02 Specific Performance
    30  
Section 8.03 Notices
    30  
Section 8.04 Successors and Assigns
    31  
Section 8.05 Indemnification
    32  
Section 8.06 Independent Nature of Relationship
    34  
Section 8.07 Tax
    34  
Section 8.08 Entire Agreement
    35  
Section 8.09 Governing Law
    36  
Section 8.10 Waiver of Jury Trial
    36  
Section 8.11 Severability
    37  
Section 8.12 Counterparts; Effectiveness
    37  
Section 8.13 Amendments; No Waivers
    37  
Section 8.14 Interpretation
    37  

- ii -



--------------------------------------------------------------------------------



 



PURCHASE AGREEMENT
     PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
August 19, 2007 by and among Enzon Pharmaceuticals, Inc., a Delaware corporation
(“Enzon”), and Drug Royalty LP 2, a limited partnership organized under the laws
of the State of Delaware (the “Purchaser”).
     WHEREAS, Enzon has the right to receive Royalties based on the worldwide
Net Sales of the Product under the License Agreement; and
     WHEREAS, Enzon wishes to sell, assign, convey and transfer to the
Purchaser, and the Purchaser wishes to purchase from Enzon, the Purchased
Interest, upon and subject to the terms and conditions hereinafter set forth;
and
     NOW, THEREFORE, in consideration of the mutual covenants, agreements
representations and warranties set forth herein, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS
     Section 1.01 Definitions.
     The following terms, as used herein, shall have the following meanings:
     “Affiliate” shall mean any Person that controls, is controlled by, or is
under common control with another Person. For purposes of this definition,
“control” shall mean (i) in the case of corporate entities, direct or indirect
ownership of at least fifty percent (50%) of the stock or shares having the
right to vote for the election of directors, and (ii) in the case of
non-corporate entities, direct or indirect ownership of at least fifty percent
(50%) of the equity interests with the power, or the power by contract or
otherwise, to direct the management and policies of such non-corporate entities.
     “Agreement” shall have the meaning set forth in the first paragraph hereof.
     “Audit Costs” shall mean, with respect to any audit described hereunder
with respect to amounts payable or paid under this Agreement or any License
Party Audit, the cost of such audit, including all fees, costs and expenses
incurred in connection therewith.
     “Bankruptcy Event” shall mean the occurrence of any of the following:
(i) Enzon shall commence any case, proceeding or other action (a) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, relief of debtors or the like, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it bankrupt or insolvent, or seeking reorganization, arrangement,

 



--------------------------------------------------------------------------------



 



adjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to it or its respective debts, or (b) seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or any
portion of its assets, or Enzon shall make a general assignment for the benefit
of its respective creditors; or
(ii) there shall be commenced against Enzon any case, proceeding or other action
of a nature referred to in clause (i) above which remains undismissed,
undischarged or unbonded for a period of ninety (90) calendar days; or
(iii) there shall be commenced against Enzon any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against (a) all or any substantial portion of its assets and/or
(b) the Royalties, which results in the entry of an order for any such relief
which shall not have been vacated, discharged, stayed, satisfied or bonded
pending appeal within forty-five (45) calendar days from the entry thereof; or
(iv) Enzon shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii) or (iii) above.
     “Bill of Sale” shall mean the Bill of Sale pursuant to which Enzon shall
assign to the Purchaser all of its rights and interests in and to the Purchased
Interest purchased hereunder, which Bill of Sale shall be in the form of
Exhibit A.
     “BLA” shall mean a biologic license application or its predecessor
application, a product license application, and all amendments and supplements
thereto for regulatory approval by the FDA, as defined under the Public Health
Service Act as such act or regulations thereunder may be amended, supplemented
or replaced from time to time, filed with the FDA in the United States or an
equivalent application filed with a Regulatory Agency in any country outside of
the United States.
     “Business Day” shall mean any day other than a Saturday, a Sunday, any day
which is a legal holiday under the laws of the State of New York or New Jersey,
or the Province of Ontario, or any day on which banking institutions located in
the State of New York or New Jersey, or in the Province of Ontario or in the
state in which the Depositary Bank is located are authorized or required by law
or other governmental action to close.
     “Closing” shall have the meaning set forth in Section 6.01.
     “Closing Date” shall have the meaning set forth in Section 6.01(a).

- 2 -



--------------------------------------------------------------------------------



 



     “Confidential Information” shall mean the Patent Rights, know-how
(including the Know-How), trade secrets, confidential business information,
financial data and other like information (including ideas, research and
development, formulas, schematics, compositions, technical data, specifications,
customer and supplier lists, pricing and cost information, and business and
marketing plans and proposals), inventory, ideas, algorithms, processes,
computer software programs or applications (in both source code and object code
form), client lists and tangible or intangible proprietary information or
material. Notwithstanding the foregoing definition, Confidential Information
shall not include information that is (i) already in the public domain at the
time the information is disclosed, (ii) thereafter becomes lawfully obtainable
from other sources, (iii) is required to be disclosed in any document to be
filed with any Governmental Authority or (iv) is required to be disclosed by
court or administrative order or under securities laws, rules and regulations
applicable to Enzon or the Purchaser or their respective Affiliates, as the case
may be, or pursuant to the rules and regulations of any stock exchange or stock
market on which securities of Enzon or the Purchaser or their respective
Affiliates may be listed for trading.
     “Deposit Accounts” shall mean, collectively, the Joint Concentration
Account, Enzon Concentration Account and the Purchaser Concentration Account,
each established and maintained pursuant to the Deposit Agreement and this
Agreement.
     “Deposit Agreement” shall mean any agreement (including initially that
certain Deposit and Account Control Agreement) entered into by the Depositary
Bank, Enzon and the Purchaser, in the form of Exhibit B attached hereto,
pursuant to which, among other things, the Joint Concentration Account, the
Purchaser Concentration Account and the Enzon Concentration Account shall be
established and maintained.
     “Depositary Bank” shall mean The Bank of New York or such other bank or
financial institution approved by each of the Purchaser and Enzon.
     “Discrepancy” shall have the meaning set forth in Section 2.02(b).
     “Discrepancy Notice” shall have the meaning set forth in Section 5.07(b).
     “Disposition” shall have the meaning set forth in Section 5.06(g).
     “Dispute”or “Disputes” shall have the meaning set forth in Section 3.10(e).
     “EMEA” shall mean the European Medicines Agency.
     “Enzon” shall mean Enzon Pharmaceuticals, Inc., a Delaware corporation, and
its successors and assigns.

- 3 -



--------------------------------------------------------------------------------



 



     “Enzon Concentration Account” shall mean a segregated account established
and maintained at the Depositary Bank pursuant to the terms of the Deposit
Agreement and this Agreement. The Enzon Concentration Account shall be the
account into which the funds remaining in the Joint Concentration Account after
payment therefrom of the amounts payable to the Purchaser pursuant to this
Agreement are transferred in accordance with the terms of the Deposit Agreement
and this Agreement.
     “Enzon Development Know-How” shall mean “Enzon Development Know-How” as
such term is defined in the License Agreement.
     “Enzon Existing Know-How” shall mean “Enzon Existing Know-How” as such term
is defined in the License Agreement.
     “Enzon Indemnified Party” shall have the meaning set forth in
Section 8.05(b).
     “Enzon Representatives” shall mean Jeffrey H. Buchalter, Craig Tooman, Ivan
Horak, Ralph del Campo and Paul Davit, who constitute all of Enzon’s executive
officers, Scott Waldman, Enzon’s Associate General Counsel and Peggy Albanese,
Enzon’s Director, Intellectual Property.
     “E.U.” shall mean the European Union.
     “Excluded Liabilities and Obligations” shall have the meaning set forth in
Section 2.04.
     “FDA” shall mean the United States Food and Drug Administration and any
successor agency thereto.
     “Final Payment Date” shall have the meaning set forth in Section 2.03(b).
     “Governmental Authority” shall mean any government, court, regulatory or
administrative agency or commission, or other governmental authority, agency or
instrumentality, whether foreign, federal, state or local (domestic or foreign),
including each Patent Office, the FDA, the EMEA, the MHLW and any other
government authority in any country.
     “Independent Accountants” shall have the meaning set forth in
Section 5.07(b).
     “Initial Purchase Price” shall have the meaning set forth in
Section 2.03(a).
     “Joint Concentration Account” shall mean the deposit account established
and maintained at the Depositary Bank pursuant to the Deposit Agreement and this
Agreement. The Joint Concentration Account shall be the account into which all
payments of the Royalties are to be remitted as provided herein and the account
from

- 4 -



--------------------------------------------------------------------------------



 



which the Depositary Bank transfers funds into the Purchaser Concentration
Account and the Enzon Concentration Account.
     “Know-How” shall mean the Enzon Existing Know-How and the Enzon Development
Know-How.
     “Knowledge” shall mean, with respect to Enzon, the actual knowledge of the
Enzon Representatives.
     “License Agreement” shall mean the Development, License and Supply
Agreement between Schering Corporation and Enzon, Inc. (the former name of Enzon
Pharmaceuticals, Inc.) effective November 14, 1990, and as amended by written
amendments executed by Enzon and Schering Corporation effective as of the
following dates: December 10, 1991, October 30, 1992, March 2, 1993, June 30,
1995, June 24, 1999, September 13, 1999, September 22, 2000 and August 10, 2001,
each as in effect on the date of this Agreement.
     “License Party Audit” shall have the meaning set forth in Section 5.08(a).
     “Lien” shall mean any assignment, lien, hypothecation, charge, instrument,
license, preference, priority, security agreement, security interest, interest,
mortgage, option, privilege, pledge, liability, covenant, order, tax, right of
recovery, trust or deemed trust (whether contractual, statutory or otherwise
arising) or any encumbrance, right or claim of any other person of any kind
whatsoever whether choate or inchoate, filed or unfiled, noticed or unnoticed,
recorded or unrecorded, contingent or non-contingent, material or non-material,
known or unknown.
     “Losses” shall mean collectively, any and all claims, damages, losses,
judgments, liabilities, costs and expenses (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses).
     “Material Adverse Effect” shall mean a material adverse effect on (i) the
validity or enforceability of any of the Transaction Documents or the License
Agreement, (ii) the ability of Enzon (or its permitted assignee) to perform any
of its obligations under any of the Transaction Documents or to consummate the
transactions contemplated thereunder, (iii) the rights or remedies of the
Purchaser under any of the Transaction Documents, (iv) the right of Enzon to
receive any Royalties or the timing, amount or duration of such Royalties,
(v) the Purchased Interest, or (vi) the Patent Rights.
     “MHLW” shall mean the Ministry of Health, Labor and Welfare of Japan.
     “Net Sales” shall mean “Net Sales” as such term is defined in the License
Agreement.

- 5 -



--------------------------------------------------------------------------------



 



     “Patent Office” shall mean the respective patent office, including the U.S.
Patent and Trademark Office and any comparable foreign patent office, for any
Patent Rights.
     “Patent Rights” shall mean “Enzon Patent Rights” as such term is defined in
the License Agreement, including those identified on Schedule 3.10(a).
     “Permitted Set-off” shall mean any Set-off expressly permitted under
Sections 5.1.1, 7.1(b), 7.2, 8.3 or 8.4 of the License Agreement.
     “Person” shall mean an individual, corporation, partnership, limited
liability company, association, trust or other entity or organization, but not
including a government or political subdivision or any agency or instrumentality
of such government or political subdivision.
     “Product” shall mean “Agreement Product” as such term is defined in the
License Agreement, and shall include but not be limited to, the product
PEG-Intron, which is marketed by Schering.
     “Product Payment Amount” shall mean an amount equal to twenty-five percent
(25%) of the Royalties actually paid.
     “Purchaser” shall have the meaning set forth in the first paragraph hereof.
     “Purchaser Concentration Account” shall mean a segregated account
established for the benefit of the Purchaser and maintained at the Depositary
Bank pursuant to the terms of the Deposit Agreement and this Agreement. The
Purchaser Concentration Account shall be the account into which the funds first
held in the Joint Concentration Account that are payable to the Purchaser
pursuant to this Agreement are transferred by the Depositary Bank in accordance
with the terms of this Agreement and the Deposit Agreement.
     “Purchaser Indemnified Party” shall have the meaning set forth in
Section 8.05(a).
     “Purchased Interest” shall mean an undivided 100% interest in twenty-five
percent (25%) of the Royalties.
     “Purchase Price” shall be the amount set forth in Section 2.03(b) which
shall be payable in United States Dollars.
     “Quarterly Report” shall mean, with respect to the relevant calendar
quarter of Enzon, (i) a report showing all amounts paid to the Purchaser under
this Agreement during such quarter and showing in detail the basis for the
calculation of such payments, and (ii) all information and data deliverable to
Enzon by Schering pursuant to the License

- 6 -



--------------------------------------------------------------------------------



 



Agreement, in each case subject to the confidentiality obligations Enzon has
with Schering under the License Agreement.
     “Regulatory Agency” shall mean a Governmental Authority with responsibility
for the approval of the marketing and sale of pharmaceuticals in any country or
other regulation of pharmaceuticals.
     “Regulatory Approvals” shall mean, collectively, all approved BLAs and
approved supplements thereto and other regulatory approvals, registrations,
certificates, authorizations, permits and supplements thereto, as well as
associated materials (including the product dossier) pursuant to which the
Product may be marketed, sold and distributed in a jurisdiction, issued by the
appropriate Regulatory Agency.
     “Royalty” or “Royalties” shall mean the gross amount of (i) all royalties
(and other amounts in lieu thereof) paid or payable to Enzon under the License
Agreement (or any amendment or successor or replacement agreement thereto) with
respect to worldwide Net Sales of the Product which occur on or after the
Royalties Commencement Date, and (ii) any recovery, damages or settlement
amounts received by Enzon in substitution for, as replacement for or otherwise
in lieu of royalties payable to Enzon pursuant to the License Agreement on
account of infringement of the Patent Rights or Know-How by any third parties in
the field of pegylated interferon alpha.
     “Royalties Commencement Date” shall mean July 1, 2007.
     “Schering” shall mean Schering Corporation and its Affiliates.
     “Set-off” shall have the meaning set forth in Section 3.14.
     “Sublicensee” shall mean any sublicensee of Schering under the License
Agreement.
     “Subsequent Consideration” shall have the meaning set forth in
Section 2.03(b).
     “Subsidiary” or “Subsidiaries” shall mean with respect to any Person
(i) any corporation of which the outstanding capital stock having at least a
majority of votes entitled to be cast in the election of directors (or, if there
are no such voting interests, 50% or more of the equity interests) under
ordinary circumstances shall at the time be owned, directly or indirectly, by
such Person or by another subsidiary of such Person or (ii) any other Person of
which at least a majority voting interest (or, if there are no such voting
interests, 50% or more of the equity interests) under ordinary circumstances is
at the time owned, directly or indirectly, by such Person or by another
subsidiary of such Person.
     “Threshold Amount” shall have the meaning set forth in Section 2.03(b).

- 7 -



--------------------------------------------------------------------------------



 



     “Transaction Documents” shall mean, collectively, this Agreement, the Bill
of Sale and the Deposit Agreement.
     “UCC” shall mean the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
     “Valid Claim” shall have the meaning set forth in the License Agreement.
ARTICLE II
PURCHASE AND SALE OF THE PURCHASED INTEREST
     Section 2.01 Purchase and Sale.
     (a) Subject to the terms and conditions of this Agreement, Enzon hereby
sells, assigns, transfers and conveys to the Purchaser all right, title and
interest in and to the Purchased Interest free and clear of any and all Liens.
     (b) Enzon and the Purchaser intend and agree that the sale, assignment and
transfer of the Purchased Interest under this Agreement shall be, and is, a true
sale by Enzon to the Purchaser that is absolute and irrevocable and that
provides the Purchaser with the full benefits of ownership of the Purchased
Interest, and neither Enzon nor the Purchaser intends the transactions
contemplated hereunder to be, or for any purpose characterized as, a loan from
the Purchaser to Enzon. Enzon waives any right to contest or otherwise assert
that this Agreement is other than a true sale by Enzon to the Purchaser under
applicable law, which waiver shall be enforceable against Enzon in any
bankruptcy or insolvency proceeding relating to Enzon.
     (c) Enzon hereby consents to the Purchaser recording and filing, at the
Purchaser’s sole cost and expense, financing statements in the appropriate
filing offices under the UCC (and continuation statements with respect to such
financing statements when applicable) meeting the requirements of applicable law
in such manner and in such jurisdictions as are necessary or appropriate to
perfect the purchase by the Purchaser of the Purchased Interest. If,
notwithstanding the intent of Enzon and the Purchaser in this regard, the sale,
transfer, assignment and conveyance of the Purchased Interest contemplated by
this Agreement is held not to be a sale, this Agreement shall constitute a
security agreement and Enzon does hereby grant to the Purchaser a first priority
security interest in and to all of Enzon’s right, title and interest in, to and
under the Purchased Interest.
     (d) The conveyance to the Purchaser of the Purchased Interest shall be
reflected on Enzon’s balance sheet and other financial statements as a sale of
the Purchased Interest by Enzon to the Purchaser and shall be reflected on the
Purchaser’s balance sheet and other financial statements as a purchase of the
Purchased Interest by the Purchaser from Enzon.

- 8 -



--------------------------------------------------------------------------------



 



     Section 2.02 Transfers and Payments in Respect of the Purchased Interest.
     The Purchaser shall be entitled to receive the following transfers and
payments in respect of the Purchased Interest:
     (a) Cash in respect of the Royalties shall be paid into the Joint
Concentration Account, from which the Product Payment Amount shall be
transferred from the Joint Concentration Account into the Purchaser
Concentration Account on the day of receipt pursuant and subject to
Section 5.05. In the event Enzon receives any Royalties, Enzon shall hold such
amounts in trust for the benefit of the Purchaser, provide the Purchaser with an
accounting thereof, and, within two (2) Business Days after receipt thereof,
deposit such amounts into the Joint Concentration Account by wire transfer of
immediately available funds.
     (b) For avoidance of doubt, the parties understand and agree that if
Schering fails to pay any Royalties when Enzon or the Purchaser reasonably
believes they are due under the License Agreement (each such unpaid amount, a
“Discrepancy”), other than as a result of a disagreement relating to any breach
of the License Agreement by Enzon, and the Discrepancy relates to (i) when or
whether any Royalties are owed to Enzon, or (ii) the amount of any Permitted
Set-off taken by Schering, then Enzon shall not be obligated to pay to the
Purchaser or otherwise compensate or make the Purchaser whole with respect to
any such Discrepancy, but instead Enzon shall use commercially reasonable
efforts to recover such Discrepancy from Schering as contemplated by
Sections 5.06(c) and (d); provided that the foregoing shall not limit any rights
any Purchaser Indemnified Party may have as a result of a breach of any
representation, warranty, covenant or other provision of this Agreement.
     Section 2.03 Purchase Price.
     In full consideration for the sale, assignment, transfer and conveyance of
the Purchased Interest, and subject to the terms and conditions set forth
herein, the Purchaser shall pay to Enzon, or its designee:
     (a) on the Closing Date, the sum of NINETY-TWO MILLION FIVE HUNDRED
THOUSAND DOLLARS ($92,500,000) (the “Initial Purchase Price”); and
     (b) no more than five (5) Business Days following the end of the first
quarterly period of 2012 (the “Final Payment Date”), the sum of FIFTEEN MILLION
DOLLARS ($15,000,000) (the “Subsequent Consideration”), provided that the
cumulative Product Payment Amount received by the Purchaser prior to the Final
Payment Date with respect to Net Sales of the Product which occur between the
Royalties Commencement Date and December 31, 2011 is at least EIGHTY MILLION
DOLLARS ($80,000,000) (such cumulative Product Payment Amount with regard to
such Net Sales, the “Threshold Amount”), provided that if the Threshold Amount
is not received by the Purchaser prior

- 9 -



--------------------------------------------------------------------------------



 



to the Final Payment Date but the Threshold Amount is payable by Schering under
the License Agreement prior to the Final Payment Date, then the Purchaser will
pay the Subsequent Consideration within two (2) Business Days after receipt of
the Threshold Amount after the Final Payment Date, in each case, by wire
transfer to an account designated in writing by Enzon at least two (2) Business
Days prior to the relevant payment date (the amounts described in
Sections 2.03(a) and (b), collectively, the “Purchase Price”).
     Section 2.04 No Assumed Obligations.
     Notwithstanding any provision in this Agreement or any other writing to the
contrary, the Purchaser is acquiring only the Purchased Interest and is not
assuming any liability or obligation of Enzon or any of its Affiliates of
whatever nature, whether presently in existence or arising or asserted
hereafter, whether under the License Agreement or any Transaction Document or
otherwise. All such liabilities and obligations shall be retained by and remain
obligations and liabilities of Enzon or its Affiliates (the “Excluded
Liabilities and Obligations”).
     Section 2.05 Excluded Assets.
     The Purchaser does not, by purchase of the rights granted hereunder or
otherwise pursuant to any of the Transaction Documents, acquire any assets or
contract rights of Enzon under the License Agreement or any other assets of
Enzon, other than the Purchased Interest.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF ENZON
     Enzon hereby represents and warrants to the Purchaser as of the date first
written above and the Closing Date, the following:
     Section 3.01 Organization.
     Enzon is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware, and has all corporate powers
and all licenses, authorizations, consents and approvals required to carry on
its business as now conducted and as proposed to be conducted in connection with
the transactions contemplated by the Transaction Documents. Enzon is duly
qualified to do business as a foreign corporation and is in good standing in
every jurisdiction in which the failure to do so could reasonably be expected to
result in a Material Adverse Effect.

- 10 -



--------------------------------------------------------------------------------



 



     Section 3.02 Corporate Authorization.
     Enzon has all necessary corporate power and authority to enter into,
execute and deliver the Transaction Documents and to perform all of the
obligations to be performed by it hereunder and thereunder and to consummate the
transactions contemplated hereunder and thereunder. The Transaction Documents
have been duly authorized, executed and delivered by Enzon and each Transaction
Document constitutes the legal, valid and binding obligation of Enzon,
enforceable against Enzon in accordance with its respective terms, subject, as
to enforcement of remedies, to bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally or general
equitable principles. As part of their duties at Enzon, the Enzon
Representatives would typically have knowledge of the matters covered by the
representations and warranties made by Enzon in this Agreement, provided that
the Enzon Representatives have not conducted any inquiry with regard to any of
such representations and warranties which are subject to Enzon’s Knowledge.
     Section 3.03 Governmental and Third Party Authorization.
     The execution and delivery by Enzon of the Transaction Documents, and the
performance by Enzon of its obligations and the consummation of any of the
transactions contemplated hereunder and thereunder, does not require any
consent, approval, license, order, authorization, or declaration from, notice
to, action or registration by, or filing with any Governmental Authority or any
other Person.
     Section 3.04 Ownership.
     Enzon is the exclusive owner of the entire right, title (legal and
equitable) and interest in and to the Purchased Interest, the Royalties and the
Patent Rights, including the right to sue and recover for past and future
infringement of the Patent Rights, subject to the License Agreement, free and
clear of all Liens. Enzon has duly and legally recorded its ownership interest
in the Enzon Patents in the appropriate agencies in each jurisdiction in which
such recordation is required in order to fully protect Enzon’s ownership rights
therein, and Enzon is the exclusive “owner of record” of the Patent Rights in
each such jurisdiction. Upon the sale, assignment, transfer and conveyance by
Enzon of the Purchased Interest to the Purchaser, the Purchaser will acquire
good and marketable title to the Purchased Interest free and clear of all Liens.
     Section 3.05 Solvency.
     Upon consummation of the transactions contemplated by the Transaction
Documents (i) the present fair saleable value of Enzon’s assets will be greater
than the amount required to pay its debts as they become due, (ii) Enzon will
not have unreasonably small capital with which to engage in its business, and
(iii) Enzon will not

- 11 -



--------------------------------------------------------------------------------



 



incur, nor does it have present plans or intentions to incur, debts or
liabilities beyond its ability to pay such debts or liabilities as they become
absolute and matured.
     Section 3.06 Litigation.
     There is no (i) action, suit, arbitration proceeding, claim, investigation
or other proceeding pending or, to the Knowledge of Enzon, threatened against
Enzon or any of its Subsidiaries or, to the Knowledge of Enzon, pending or
threatened against Schering or any of its Sublicensees, at law or in equity or
(ii) inquiry by a Governmental Authority pending or, to the Knowledge of Enzon,
threatened against Enzon or any of its Subsidiaries or, to the Knowledge of
Enzon, pending or threatened against Schering or any of its Sublicensees, which
in each case with respect to clauses (i) and (ii) above, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect.
     Section 3.07 Compliance with Laws.
     None of Enzon or any of its Subsidiaries is in violation of, or has
violated, or to the Knowledge of Enzon is under investigation with respect to,
or has been threatened to be charged with or been given notice of any violation
of, any law, rule, ordinance or regulation of, or any judgment, order, writ,
decree, permit or license granted, issued or entered by, any Governmental
Authority which could reasonably be expected to result in a Material Adverse
Effect.
     Section 3.08 Conflicts.
     (a) Neither the execution and delivery of any of the Transaction Documents
nor the performance or consummation of the transactions contemplated hereby and
thereby will: (i) contravene, conflict with, result in a breach or violation of,
constitute a default (with or without notice or lapse of time, or both) under,
or accelerate the performance provided by, in any respects any provisions of,
that in each case or in the aggregate could reasonably be expected to result in
a Material Adverse Effect, (A) any statute, law, rule, ordinance or regulation
of any Governmental Authority, or any judgment, order, writ, decree, permit or
license of any Governmental Authority, to which Enzon or any of its Subsidiaries
or any of their respective assets or properties may be subject or bound, or
(B) any contract, agreement, commitment or instrument to which Enzon or any of
its Subsidiaries is a party or by which Enzon or any of its Subsidiaries or any
of their respective assets or properties is bound or committed, including
without limitation the License Agreement; (ii) contravene, conflict with, result
in a breach or violation of, constitute a default under, or accelerate the
performance provided by, any provisions of the certificate of incorporation or
by-laws (or other organizational or constitutional documents) of Enzon or any of
its Subsidiaries; (iii) give rise to any right of termination, cancellation or
acceleration of any right or obligation of Enzon or any of

- 12 -



--------------------------------------------------------------------------------



 



its Subsidiaries or any other Person; (iv) except as provided in the Transaction
Documents, result in the creation or imposition of any Lien on the Patent
Rights, the Product, the License Agreement, the Royalties or the Purchased
Interest; or (v) relieve any party to the License Agreement of any of its
obligations or enable it to terminate, reduce or suspend its obligations
thereunder.
     (b) Enzon has not granted, nor does there exist, any Lien on the License
Agreement, the Patent Rights or the Purchased Interest.
     Section 3.09 Broker’s Fees.
     Enzon has not taken any action that would entitle any Person to any
commission or broker’s fee in connection with the transaction contemplated by
the Transaction Documents, except for Goldman Sachs which will be entitled to a
fee payable by Enzon.
     Section 3.10 Patent Rights.
     (a) Schedule 3.10(a) sets forth an accurate and complete list of all Patent
Rights. For each of the patents included in the Patent Rights listed on
Schedule 3.10(a), Enzon has indicated (i) the countries in which such patents
are issued, (ii) the patent number, and (iii) the expected expiration date of
the issued patents. Except as disclosed on Schedule 3.10(a), there are no
pending patent applications included in the Patent Rights.
     (b) To the Knowledge of Enzon, each of the issued patents included in the
Patent Rights, and each claim therein, is valid and enforceable.
     (c) Each of patents included in the Patent Rights set forth on
Schedule 3.10(a) generically or specifically claim the “Agreement Product” as
defined in the License Agreement (including PEG-INTRON) or an intermediate in
the manufacturing of PEG-INTRON.
     (d) There are no unpaid maintenance or renewal fees payable by Enzon to any
third party that are currently overdue for any of the Patent Rights. No Patent
Rights have lapsed or been abandoned, cancelled or expired. To the Knowledge of
Enzon, each individual associated with the filing and prosecution of the Patent
Rights, including the named inventors of the Patent Rights, has complied in all
material respects with all applicable duties of candor and good faith in dealing
with any Patent Office, including any duty to disclose to any Patent Office all
information known to be material to the patentability of each of the Patent
Rights, in those jurisdictions where such duties exist. To the Knowledge of
Enzon, all material prior art to each of the patents comprising the Patent
Rights has been disclosed to and considered by the respective patent offices
during prosecution of such Patent Rights.

- 13 -



--------------------------------------------------------------------------------



 



     (e) There is no pending, or to the Knowledge of Enzon threatened, action,
suit, opposition, interference, reexamination, injunction, claim, lawsuit,
proceeding, hearing, investigation, complaint, arbitration, mediation, demand,
International Trade Commission investigation, decree, or any other dispute,
disagreement, or claim (each, a “Dispute” and collectively, the “Disputes”),
challenging the legality, validity, enforceability, infringement or ownership of
any of the Patent Rights or which would give rise to a credit against or Set-off
with respect to the payments due to Enzon under the License Agreement for the
use of the related licensed Patent Rights, nor to the Knowledge of Enzon is
there any infringement of the Patent Rights by any Person. To the Knowledge of
Enzon, there are no Disputes by any third party against Enzon involving the
Product. Enzon has not received any notice of any Dispute involving the Product.
Enzon has not sent any written notice of any Dispute involving the Product. To
the Knowledge of Enzon, none of the Patent Rights are subject to any outstanding
injunction, judgment, order, decree, ruling, charge, settlement or other
disposition of a Dispute.
     (f) There is no pending, or to the Knowledge of Enzon, threatened, action,
suit, or proceeding, or any investigation or claim by any Person or Governmental
Authority to which Enzon or, to the Knowledge of Enzon, to which Schering or any
of its Sublicensees is or could be a party that claims that the marketing, sale
or distribution of the Product by Schering or any of its Sublicensees pursuant
to the License Agreement does or will infringe on any patent or other
intellectual property rights of any other Person. To the Knowledge of Enzon,
there are no pending U.S., international or foreign patent applications owned by
any such other Person, which, if issued, would limit or prohibit, in any
material respect, the manufacture, use or sale of the Product by Schering or any
of its Sublicensees.
     Section 3.11 Regulatory Approval, Manufacturing and Marketing.
     (a) Schering has been and continues to be responsible for the clinical
development of the Product and seeking Regulatory Approval of the Product under
the License Agreement and Enzon has no responsibility for the development of the
Product or seeking Regulatory Approval of the Product under the License
Agreement.
     (b) To Enzon’s Knowledge, Schering has complied with its obligations to
develop the Product and seek and obtain Regulatory Approval for the Product set
forth in Sections 2.3, 2.4 and 2.10 of the License Agreement.
     (c) To Enzon’s Knowledge, the Product has received Regulatory Approval for
marketing and distribution in the United States, Canada, Japan, China and the
E.U.
     (d) Schering has been, since 1996, and continues to be, responsible for the
manufacturing of the Product under the License Agreement and Enzon has no
responsibility for manufacturing the Product under the License Agreement.

- 14 -



--------------------------------------------------------------------------------



 



     (e) Schering has been, and continues to be, and Enzon is not, responsible
for the marketing, promotion, sales and distribution of the Product under the
License Agreement. To Enzon’s Knowledge, as of the date of this Agreement,
Schering has complied with its obligations under, and is not in default under,
the License Agreement.
     Section 3.12 Subordination.
     The claims and rights of the Purchaser created by any Transaction Document
in and to the Purchased Interest are not and shall not be subordinated to any
creditor of Enzon or any other Person.
     Section 3.13 License Agreement.
     (a) Other than the License Agreement and the Transaction Documents, there
is no contract, agreement or other arrangement to which either Enzon or any of
its Subsidiaries is a party or any of Enzon’s or its Subsidiaries’ respective
assets or properties are bound or committed (i) which creates a Lien on, affects
or otherwise relates to the Purchased Interest, License Agreement, Royalties or
the Patent Rights, or (ii) for which breach, nonperformance, cancellation or
failure to renew could reasonably be expected to result in a Material Adverse
Effect.
     (b) Enzon has provided to the Purchaser an accurate, complete and updated
copy of the License Agreement, provided that only those parts of the schedules
to the License Agreement that contain the specifications of, and development
plans for, the Product have been redacted from the copy of the License Agreement
provided by Enzon to the Purchaser and such redacted portions of such schedules
do not in any respect modify or supplement the unredacted provisions of the
License Agreement in a manner that adversely affects the Purchaser’s rights and
obligations under the Transaction Documents.
     (c) The License Agreement is the legal, valid and binding obligation of
each of Enzon and, to the Knowledge of Enzon, Schering, enforceable against
Enzon and, to the Knowledge of Enzon, Schering in accordance with its terms,
subject, as to enforcement of remedies, to bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and general equitable principles. The execution, delivery and performance of the
License Agreement was and is within the corporate powers of Enzon and, to the
Knowledge of Enzon, Schering. The License Agreement was duly authorized by all
necessary action on the part of, and validly executed and delivered by Enzon
and, to the Knowledge of Enzon, Schering. There is no breach or default, or
event which upon notice or the passage of time, or both, could give rise to any
breach or default, in the performance of the License Agreement by Enzon or, to
the Knowledge of Enzon, Schering.

- 15 -



--------------------------------------------------------------------------------



 



     (d) Enzon has not waived any rights or defaults under the License
Agreement, that adversely affects the Purchaser’s rights and obligations under
the Transaction Documents.
     (e) Enzon has not received any notice of Schering’s intention to terminate
the License Agreement in whole or in part, or that Enzon is in default of its
obligations under the License Agreement. Enzon has no intention of terminating
the License Agreement.
     (f) Except as provided in the License Agreement, Enzon is not a party to
any agreement providing for or permitting a sharing of, reduction in, or set-off
against, the Royalties payable under the License Agreement to Enzon.
     (g) The sale by Enzon of the Purchased Interest to the Purchaser will not
require the consent of Schering under the License Agreement and will not
constitute a breach of or event of default under the License Agreement.
     (h) To the Knowledge of Enzon, the license agreement between Schering and
Research Corporation referred to in Section 7.1(a) of the License Agreement is
no longer in effect and no amounts are due, payable or outstanding by Schering
under such license agreement.
     Section 3.14 Set-off.
     Except for Permitted Set-offs, Schering has no right of set-off,
rescission, counterclaim, reduction, deduction or defense (each a “Set-off”)
against the Royalties or any other amounts payable to Enzon under the License
Agreement. To date, Schering has not exercised, and to Enzon’s Knowledge
Schering has not had the right to exercise, any such Set-off.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
     The Purchaser represents and warrants to Enzon as of the date first written
above, and the Closing Date, the following:
     Section 4.01 Organization.
     The Purchaser is a limited partnership duly formed, validly existing and in
good standing under the laws of the State of Delaware, and the Purchaser has all
limited partnership powers and all licenses, authorizations, consents and
approvals required to carry on its business as now conducted.

- 16 -



--------------------------------------------------------------------------------



 



     Section 4.02 Authorization.
     The Purchaser has all necessary power and authority to enter into, execute
and deliver the Transaction Documents and to perform all of the obligations to
be performed by it hereunder and thereunder and to consummate the transactions
contemplated hereunder and thereunder. The Transaction Documents have been duly
authorized, executed and delivered by the Purchaser and each Transaction
Document constitutes the legal, valid and binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms, subject, as to
enforcement of remedies, to bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally and general equitable
principles.
     Section 4.03 Broker’s Fees.
     The Purchaser has not taken any action that would entitle any Person to any
commission or broker’s fee in connection with the transactions contemplated by
the Transaction Documents.
     Section 4.04 Conflicts.
     Neither the execution and delivery of this Agreement or any other
Transaction Document nor the performance or consummation of the transactions
contemplated hereby or thereby will: (i) contravene, conflict with, result in a
breach or violation of, constitute a default (with or without notice or lapse of
time, or both) under, or accelerate the performance provided by, in any material
respects any provisions of (A) any statute, law, rule or regulation of any
Governmental Authority, or any judgment, order, writ, decree, permit or license
of any Governmental Authority, to which the Purchaser or any of its assets or
properties may be subject or bound; or (B) any contract, agreement, commitment
or instrument to which the Purchaser is a party or by which the Purchaser or any
of its assets or properties is bound or committed; (ii) contravene, conflict
with, result in a breach or violation of, constitute a default under, or
accelerate the performance provided by, any provisions of any organizational or
constitutional documents of the Purchaser; or (iii) require any notification to,
filing with, or consent of, any Person or Governmental Authority.
ARTICLE V
COVENANTS
     The parties covenant and agree as follows:
     Section 5.01 Books and Records.
     (a) Promptly after receipt by Enzon of notice of any action, claim, demand,
dispute, investigation, arbitration or proceeding (commenced or threatened)
relating to

- 17 -



--------------------------------------------------------------------------------



 



the transactions contemplated by any Transaction Document, the Purchased
Interest or the License Agreement, or any default or termination by any Person
under the License Agreement, Enzon shall inform the Purchaser of the receipt of
such notice and the substance of such event and, if in writing, shall furnish
the Purchaser with a copy of such notice and any related materials with respect
to such event, subject to any Enzon confidentiality obligations with Schering
pursuant to the License Agreement.
     (b) Enzon shall keep and maintain, or cause to be kept and maintained, at
all times full and accurate books of account and records adequate to reflect
accurately all Royalties paid and/or payable with respect to the License
Agreement and all deposits made into the applicable Deposit Accounts.
     (c) Promptly after receipt by Enzon of any written notice, certificate,
offer, proposal, correspondence, report or other written communication relating
directly to the License Agreement, the Royalties, the Patent Rights, the
Know-How, the Purchased Interest or the Product and material to the Purchaser’s
interest in the Royalties or the Purchased Interest, Enzon shall inform the
Purchaser of such receipt and, subject to Enzon’s confidentiality obligations
with Schering pursuant to the License Agreement, the substance contained therein
and, if in writing, subject to any Enzon confidentiality obligations with
Schering pursuant to the License Agreement, shall furnish the Purchaser with a
copy of such notice, certificate, offer, proposal, correspondence, report or
other written communication.
     Section 5.02 Confidentiality; Public Announcement.
     (a) Except as otherwise required by law or the rules and regulations of any
securities exchange or trading system or the FDA or any Governmental Authority
with similar regulatory authority and except as otherwise set forth in this
Section 5.02, all information furnished by the Purchaser to Enzon or by Enzon to
the Purchaser, including the Confidential Information, in connection with this
Agreement and any other Transaction Document and the transactions contemplated
hereby and thereby, as well as the terms, conditions and provisions of this
Agreement and any other Transaction Document, shall be kept confidential by the
recipient thereof, and shall be used by the recipient thereof only in connection
with this Agreement and any other Transaction Document and the transactions
contemplated hereby and thereby, except to the extent that such information
(i) is already in the public domain at the time the information is disclosed,
(ii) thereafter becomes lawfully obtainable from other sources, (iii) is
required to be disclosed in any document to be filed with any Governmental
Authority, or (iv) is required to be disclosed by court or administrative order
or under securities laws, rules and regulations applicable to Enzon or the
Purchaser or their respective Affiliates, as the case may be, or pursuant to the
rules and regulations of any stock exchange or stock market on which securities
of Enzon or the Purchaser or their respective Affiliates may be listed for
trading. Notwithstanding the foregoing, Enzon and the Purchaser may

- 18 -



--------------------------------------------------------------------------------



 



disclose such information to their actual and potential partners, directors,
employees, managers, officers, agents, investors, co-investors, insurers and
insurance brokers, underwriters, financing parties (whether equity or debt),
equity holders, brokers, lawyers, bankers, consultants, scientific and technical
advisors and other advisors, rating agencies, Affiliates, trustees and
representatives on a need-to-know basis provided that such Persons shall be
informed of the confidential nature of such information and shall be obligated
to keep such information confidential pursuant to obligations of confidentiality
no less onerous than those set out herein. It is understood and agreed that
Enzon will be required to disclose the terms of the Transaction Documents in
filings with the Securities and Exchange Commission and to file the Transaction
Documents with the Securities and Exchange Commission.
     (b) Enzon and the Purchaser acknowledge that each party will, after
execution of this Agreement, make a public announcement of the transactions
contemplated by the Transaction Documents. Enzon’s public announcement will be
in the form of the press release set out in Schedule 5.02.
     Section 5.03 Quarterly Reports.
     Enzon shall, within fifteen (15) calendar days following the receipt by
Enzon of the reports required under Section 8.1 of the License Agreement,
produce and deliver to the Purchaser a Quarterly Report for such quarter,
together with a certificate of the Chief Financial Officer of Enzon, certifying
that to the knowledge of such officer (i) such Quarterly Report is a true and
complete copy and (ii) any statements and any data and information therein
prepared by Enzon are true, correct and accurate in all material respects.
     Section 5.04 Commercially Reasonable Efforts; Further Assurance.
     (a) Subject to the terms and conditions of this Agreement, each party
hereto will use its commercially reasonable efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary under
applicable laws and regulations to consummate the transactions contemplated by
the Transaction Documents. The Purchaser and Enzon agree to execute and deliver
such other documents, certificates, agreements and other writings and to take
such other actions as may be necessary in order to consummate or implement
expeditiously the transactions contemplated by any Transaction Document and to
vest in the Purchaser good, valid and marketable rights and interests in and to
the Purchased Interest free and clear of all Liens. Notwithstanding the
foregoing, Enzon shall not be obligated to seek an amendment to the License
Agreement under this Section 5.04.
     (b) Enzon and the Purchaser shall cooperate and provide assistance as
reasonably requested by the other party at the expense of such other party in
connection

- 19 -



--------------------------------------------------------------------------------



 



with any litigation, arbitration or other proceeding (whether threatened,
existing, initiated, or contemplated prior to, on or after the date hereof) to
which the other party hereto or any of its officers, directors, shareholders,
members, managers, agents or employees is or may become a party or is or may
become otherwise directly or indirectly affected or as to which any such persons
have a direct or indirect interest, in each case relating to any Transaction
Document, the Purchased Interest or the transactions described herein or therein
but in all cases excluding any litigation brought by Enzon against the Purchaser
or brought by the Purchaser against Enzon.
     Section 5.05 Remittance to Joint Concentration Account.
     (a) As required by Section 6.02(f), the parties hereto shall enter into a
Deposit Agreement, substantially in the form of Exhibit B attached hereto, which
will provide for, among other things, the establishment and maintenance of the
Joint Concentration Account, the Enzon Concentration Account and the Purchaser
Concentration Account in accordance with the terms herein and therein. The
Purchaser Concentration Account shall be held solely for the benefit of the
Purchaser, but shall be subject to the terms and conditions of the Transaction
Documents. Funds deposited into the Joint Concentration Account shall be treated
as provided in the Deposit Agreement. The Purchaser shall have immediate and
full access to and control of any funds held in the Purchaser Concentration
Account and such funds shall not be subject to any conditions or restrictions
whatsoever other than those of the Depositary Bank. After the amounts payable to
the Purchaser under Section 2.02 are transferred to the Purchaser Concentration
Account, as provided in the Deposit Agreement, the amounts remaining in the
Joint Concentration Account shall then be transferred to the Enzon Concentration
Account. Enzon shall have immediate and full access to and control of any funds
held in the Enzon Concentration Account and such funds shall not be subject to
any conditions or restrictions whatsoever other than those of the Depositary
Bank.
     (b) The Purchaser and Enzon shall equally share all fees, expenses and
charges of the Depositary Bank by debiting half of each such fee, expense or
charge from the Enzon Concentration Account and half of each such fee, expense
or charge from the Purchaser Concentration Account.
     (c) At all times as Royalties are payable to Enzon, Enzon shall instruct
and use commercially reasonable efforts to cause Schering or any other party
from whom Enzon is entitled to receive Royalties to pay directly into the Joint
Concentration Account all Royalties payable by Schering or such other party
(without any withholding or deduction therefrom, except for any Permitted
Set-off and except as provided in Section 8.07(b)) and within one (1) Business
Day after the Closing Date, Enzon shall send to Schering the letter attached
hereto as Exhibit E. Enzon shall not, without the prior written consent of the
Purchaser, make any change to the instructions to Schering under the letter
attached hereto as Exhibit E. Without in any way limiting the foregoing,
commencing on the

- 20 -



--------------------------------------------------------------------------------



 



Closing Date and at any time thereafter, any and all Royalties received by Enzon
shall be held in trust for the benefit of the Purchaser and directed into the
Joint Concentration Account (without deduction, set-off, claim, counterclaim or
offset) within two (2) Business Days of Enzon’s receipt thereof.
     (d) Neither party hereto shall have any right to terminate the Depositary
Bank without the other party’s prior written consent. Any such consent, which
the other party may grant or withhold in its discretion, shall be subject to the
satisfaction of each of the following conditions to the satisfaction of the
other party:
     (1) the successor Depositary Bank shall be reasonably acceptable to the
other party;
     (2) the Purchaser and Enzon and the successor Depositary Bank shall have
entered into an agreement substantially in the form of the Deposit Agreement
attached hereto as Exhibit B;
     (3) all funds and items in the accounts subject to the Deposit Agreement to
be terminated shall be transferred to the new accounts held at the successor
Depositary Bank prior to the termination of the then existing Depositary Bank;
and
     (4) the Purchaser shall have received written evidence that Schering has
been instructed to remit all future Royalties to the new accounts held at the
successor Depositary Bank.
     Section 5.06 License Agreement.
     (a) Enzon shall comply with its obligations under the provisions of the
License Agreement affecting the Patent Rights, the Royalties and the Purchased
Interest, and shall not (i) forgive, release or compromise any amount owed to or
becoming owing to Enzon under the License Agreement related to the Royalties or
the Purchased Interest, (ii) waive, amend, cancel or terminate, exercise or fail
to exercise as provided in Sections 5.06(c) and (d), any of its rights
constituting or involving the right to receive the Royalties, (iii) create or
permit to exist any Lien on the Purchased Interest, Royalties, Know-How or
Patent Rights, (iv) challenge or assist in a challenge of the validity of the
Patent Rights, or (v) amend, modify, restate, cancel, supplement, terminate or
waive the License Agreement or any provision of the License Agreement, or grant
any consent thereunder, or agree to do any of the foregoing, including entering
into any agreement with Schering under the provisions of such License Agreement,
unless any such action described in this Section 5.06(a) would reasonably be
expected not to have a Material Adverse Effect. Enzon and the Purchaser agree
that for purposes of this Section 5.06(a) the determination of what actions
would reasonably be expected to have a Material Adverse Effect shall be made in
the context of what actions, if taken, would have a

- 21 -



--------------------------------------------------------------------------------



 



material adverse effect for an owner of the Purchased Interest, without regard
to any other business of, or assets owned by, such owner of the Purchased
Interest.
     (b) Enzon shall promptly provide to the Purchaser copies of any reports or
other information prepared by Schering it receives after the Closing Date
pursuant to the License Agreement or hereunder which are material to the
Purchaser’s interest in the Royalties or the Purchased Interest, that has not
been previously provided to the Purchaser by either Enzon or any other Person
(subject to any Enzon confidentiality obligations with Schering pursuant to the
License Agreement).
     (c) Promptly after (i) receiving written or oral notice from Schering,
(A) terminating the License Agreement, (B) alleging any breach of or default
under the License Agreement by Enzon material to the Purchaser’s interest in the
Royalties or the Purchased Interest or (C) asserting the existence of any facts,
circumstances or events which alone or together with other facts, circumstances
or events could reasonably be expected (with or without the giving of notice or
passage of time or both) to give rise to a breach of or default under the
License Agreement material to the Purchaser’s interest in the Royalties or the
Purchased Interest, or right to terminate the License Agreement or (ii) Enzon
otherwise has Knowledge of any fact, circumstance or event which alone or
together with other facts, circumstances or events could reasonably be expected
(with or without the giving of notice or passage of time or both) to give rise
to a breach of or default under the License Agreement by Enzon material to the
Purchaser’s interest in the Royalties or the Purchased Interest, or a right to
terminate the License Agreement by Schering, in each case, Enzon shall (x) give
a written notice to the Purchaser describing in reasonable detail the relevant
breach, default or termination event, including a copy of any written notice
received from Schering, subject to any Enzon confidentiality obligations with
Schering pursuant to the License Agreement and, in the case of any breach or
default or alleged breach or default by Enzon, describing any corrective action
Enzon proposes to take and (y) take all commercially reasonable efforts to cure
promptly such breach, default or termination event.
     (d) Promptly after becoming aware of a breach of or default under the
License Agreement by Schering material to the Purchaser’s interest in the
Royalties or the Purchased Interest or of the existence of any facts,
circumstances or events which alone or together with other facts, circumstances
or events could reasonably be expected (with or without the giving of notice or
passage of time or both) to give rise to a breach of or default under the
License Agreement by Schering material to the Purchaser’s interest in the
Royalties or the Purchased Interest, or a right to terminate the License
Agreement by Enzon, then in each case, Enzon shall (i) give a written notice to
the Purchaser describing in reasonable detail the relevant breach, default or
termination event, including a copy of any written notice that Enzon proposes to
send to Schering and, in the case of any breach or default or alleged breach or
default by Schering, describing any action Enzon proposes to take, and (ii) make
all commercially reasonable efforts to enforce all of its rights and

- 22 -



--------------------------------------------------------------------------------



 



remedies thereunder to the extent any failure to enforce such rights or remedies
could reasonably be expected to result in a Material Adverse Effect; provided,
however Enzon will not take any actions under the License Agreement that could
reasonably be expected to result in such a Material Adverse Effect without the
prior written consent of the Purchaser, which consent shall not be unreasonably
withheld. Enzon and the Purchaser agree that for purposes of this
Section 5.06(d) the determination of what actions would reasonably be expected
to have a Material Adverse Effect shall be made in the context of what actions,
if taken, would have a material adverse effect for an owner of the Purchased
Interest, without regard to any other business of, or assets owned by, such
owner of the Purchased Interest. Enzon will consult with the Purchaser prior to
incurring any costs and expenses in attempting to enforce its rights and
remedies under the License Agreement pursuant to this sub-Section (d), and the
Purchaser shall reimburse Enzon for twenty-five percent (25%) of such reasonable
costs and expenses incurred by Enzon.
     (e) Enzon shall, at its sole expense, take any and all actions, and
prepare, execute, deliver and file any and all agreements, documents or
instruments, which are reasonably necessary or desirable to, and to the extent
permitted under the License Agreement, (i) diligently maintain the applicable
Patent Rights and (ii) diligently defend (and enforce) such Patent Rights
against infringement or interference by any other Persons, and against any
claims of invalidity, infringement or unenforceability, in any jurisdiction
(including by bringing any legal action for infringement or defending any
counterclaim of invalidity or action of a third party for declaratory judgment
of non-infringement or non-interference) to the extent such infringement,
interference or claims could reasonably be expected to result in a Material
Adverse Effect. Enzon shall not unreasonably disclaim or abandon, or fail to
take any action reasonably necessary or desirable to prevent the disclaimer or
abandonment of, the applicable Patent Rights to the extent any such disclaimer,
abandonment or failure to act could reasonably be expected to result in a
Material Adverse Effect.
     (f) Enzon shall use commercially reasonable efforts to cause Schering to
provide Enzon with the quarterly statement of Net Sales and royalty calculation
required by Section 8.1 of the License Agreement.
     (g) Enzon may not sell, assign, transfer, deliver or otherwise dispose of
all or any of the Patent Rights, the Know-How, the Royalties (excluding the
Purchased Interest), or Enzon’s rights under the License Agreement to any Person
(a “Disposition”) unless (i) subsequent to such Disposition, Enzon remains
responsible for compliance with the Transaction Documents and is in no way
released or discharged from any of its obligations under the Transaction
Documents; and (ii) such Disposition would not cause an adverse effect on
Purchaser’s rights and obligations under the Transaction Documents. In the event
Enzon sells additional interests in the Royalties to one or more third parties,
the Purchaser will agree to amend the Deposit Agreement so as to allow (i) the
Joint Concentration Account to be in the name of such third party or third
parties in addition to

- 23 -



--------------------------------------------------------------------------------



 



Enzon and the Purchaser and (ii) allow the portion of the Royalties sold to such
third party or parties to be paid to such third party or parties; provided that
such third party’s or parties’ portion of the Royalties shall not be paid prior
to any payments being made from the Joint Concentration Account to the
Purchaser.
     Section 5.07 Audits.
     (a) To the extent Enzon has the right to perform or cause to be performed
inspections or audits under the License Agreement regarding payments payable
and/or paid to Enzon thereunder (each, a “License Party Audit”), Enzon shall, at
the reasonable request of the Purchaser, cause a License Party Audit to be
performed promptly in accordance with the terms of the License Agreement. In
conducting a License Party Audit, subject to the terms of the License Agreement,
Enzon may engage its then retained independent public accounting firm, or, if
Enzon elects otherwise, such other internationally recognized independent public
accounting firm reasonably acceptable to the Purchaser. Promptly after
completion of any License Party Audit (whether or not requested by the
Purchaser), Enzon shall promptly deliver to the Purchaser an audit report
summarizing the results of such License Party Audit (subject to any Enzon
confidentiality obligations with Schering pursuant to the License Agreement). If
the License Party Audit results in a determination that Royalties have been
understated, then any resulting underpayment will be paid into the Joint
Concentration Account in accordance with Section 5.05(c) and subsequently
seventy-five percent (75%) to Enzon and twenty-five percent (25%) to the
Purchaser.
     (b) To the extent that either the Purchaser or Enzon has determined that
there is a discrepancy as to the amounts paid to the Purchaser pursuant to
Section 2.02 in any calendar year, then the party hereto who has made such
determination may notify the other party hereto in writing of such discrepancy
indicating in reasonable detail its reasons for such determination (the
“Discrepancy Notice”). In the event that either the Purchaser or Enzon delivers
to the other party a Discrepancy Notice, the Purchaser and Enzon shall meet
within ten (10) Business Days (or such other time as mutually agreed by the
parties) after the receiving party has received a Discrepancy Notice to resolve
in good faith such discrepancy. If the discrepancy has been resolved and, as a
result thereof, it is determined that a payment is owing by the Purchaser to
Enzon or by Enzon to the Purchaser, then the party owing such payment shall
promptly make such payment to the other party. If, within thirty (30) Business
Days after receipt of the Discrepancy Notice, Enzon and the Purchaser cannot
resolve any such discrepancies, then the Purchaser and Enzon shall promptly
instruct their respective firms of independent certified public accountants to
select, within five (5) Business Days thereafter, a third nationally recognized
accounting firm (the “Independent Accountants”). After offering Enzon and its
representatives and the Purchaser and its representatives the opportunity to
present their positions as to the disputed amounts, which opportunity shall not
extend for more than ten (10) Business Days after the Independent Accountants
have been selected, the

- 24 -



--------------------------------------------------------------------------------



 



Independent Accountants shall review the disputed matters and the materials
submitted by Enzon and the Purchaser and, as promptly as practicable, deliver to
Enzon and the Purchaser a statement in writing setting forth its determination
of the proper treatment of the discrepancies as to which there was disagreement,
and that determination will be final and binding upon the parties hereto without
any further right of appeal.
     (c) The Purchaser and any of its representatives shall have the right, from
time to time, to visit Enzon’s offices and properties where Enzon keeps and
maintains its books and records relating or pertaining to the Purchased Interest
for purposes of conducting an audit of such books and records solely to the
extent they relate or pertain to the Purchased Interest, and to inspect, copy
and audit such books and records, during normal business hours, and, upon five
(5) Business Days written notice given by the Purchaser to Enzon, Enzon will
provide the Purchaser and any of the Purchaser’s representatives reasonable
access to such books and records and shall permit the Purchaser and any of the
Purchaser’s representatives to discuss the business, operations, properties and
financial and other condition of Enzon solely as they may relate or pertain to
the Purchased Interest with officers of Enzon, and with its independent
certified public accountants, subject to any Enzon confidentiality obligations
with Schering pursuant to the License Agreement. The Purchaser’s visits to
Enzon’s offices pursuant to this Section 5.07(c) shall occur not more than one
time per calendar year; provided, however, that the Purchaser may so visit more
frequently to the extent that there has occurred an event which could reasonably
be expected to result in a Material Adverse Effect, and the Purchaser’s visit or
visits to Enzon’s offices in connection therewith are for purposes related to
such event.
     (d) All Audit Costs in respect of a License Party Audit requested by the
Purchaser or an audit of Enzon’s books and records pursuant to Section 5.07(c)
shall be borne by the Purchaser, unless the results of such audit, as the case
may be, reveals that either (i) in any calendar year, the Royalties that should
have been paid by Schering to Enzon pursuant to the License Agreement are at
least five percent (5%) greater than those which were actually paid by Schering,
or (ii) the amounts paid to the Purchaser for the period subject to such audit
have been understated by more than the greater of $200,000 or five percent (5%)
of the amounts due to the Purchaser pursuant to this Agreement for the period
subject to such audit, then in either case the Audit Costs in respect of such
audit shall be borne by Enzon.
     Section 5.08 Notice.
     Enzon shall provide the Purchaser with written notice as promptly as
practicable (and in any event within five (5) Business Days) after becoming
aware of any of the following:
     (1) the occurrence of a Bankruptcy Event;

- 25 -



--------------------------------------------------------------------------------



 



     (2) any material breach or default by Enzon of any covenant, agreement or
other provision of this Agreement or any other Transaction Document; or
     (3) any representation or warranty made by Enzon in any of the Transaction
Documents or in any certificate delivered to the Purchaser pursuant hereto shall
prove to be untrue, inaccurate or incomplete in any material respect on the date
as of which made,
with, in the case of clause (1) above, a copy to the Depositary Bank. In the
event the Purchaser has actual notice of the occurrence of a Bankruptcy Event,
it shall be entitled to give written notice thereof to the Depositary Bank,
provided it concurrently delivers a copy thereof to Enzon.
ARTICLE VI
THE CLOSING; CONDITIONS TO CLOSING
     Section 6.01 Closing.
     Subject to the closing conditions set forth in Sections 6.02 and 6.03, the
closing of this Agreement (the “Closing”) shall take place on August 22, 2007 or
such other date as the parties shall mutually agree (the “Closing Date”) at the
offices of Heller Ehrman LLP, 7 Times Square, New York, New York, 10036.
     Section 6.02 Conditions Applicable to the Purchaser in Closing.
     The obligations of the Purchaser to effect the Closing, including the
requirement to pay the Initial Purchase Price pursuant to Section 2.03(a), shall
be subject to the satisfaction of each of the following conditions, on the
Closing Date, any of which may be waived by the Purchaser in its sole
discretion:
     (a) Accuracy of Representations and Warranties. The representations and
warranties of Enzon set forth in the Transaction Documents that are qualified as
to materiality or by Material Adverse Effect shall be true, correct and
complete, and those representations and warranties of Enzon not so qualified
shall be true, correct and complete in all material respects, in each case as of
the date hereof and as at Closing Date.
     (b) No Adverse Circumstances. There shall not have occurred or be
continuing any event or circumstance described in the definition of a Material
Adverse Effect.
     (c) Litigation. No action, suit, litigation, proceeding or investigation
shall have been instituted, be pending or, to the Knowledge of Enzon, threatened
(i) challenging or seeking to make illegal, to delay or otherwise directly or
indirectly to restrain or prohibit the consummation of the transactions
contemplated by this Agreement, or seeking to

- 26 -



--------------------------------------------------------------------------------



 



obtain damages in connection with the transactions contemplated by this
Agreement, or (ii) seeking to restrain or prohibit the Purchaser’s acquisition
or future receipt of any or all of the Purchased Interest.
     (d) Officer’s Certificate. The Purchaser shall have received a certificate
of the Chief Executive Officer of Enzon pursuant to which such officer certifies
that the conditions set forth in Sections 6.02(a), (b), (c), and (i) shall have
been satisfied in all respects.
     (e) Bill of Sale and Receipt. A Bill of Sale in the form set forth in
Exhibit A, and a receipt in respect of that Bill of Sale in a form reasonably
acceptable to the Purchaser, shall have been executed and delivered by Enzon to
the Purchaser, and the Purchaser shall have received the same.
     (f) Deposit Agreement. The Deposit Agreement shall have been duly executed
and delivered by all parties thereto and shall be substantially in the form of
Exhibit B.
     (g) Legal Opinions.
     (1) The Purchaser shall have received the opinions of Heller Ehrman LLP,
transaction counsel to Enzon, in form and substance satisfactory to the
Purchaser and its counsel, to the effect set forth in Exhibit C.
     (2) The Purchaser shall have received an opinion of Lucas & Mercanti LLP,
patent counsel to Enzon, in form and substance satisfactory to the Purchaser and
its counsel, to the effect set forth in Exhibit D.
     (h) Corporate Documents of Enzon. The Purchaser shall have received
certificates of an executive officer of Enzon (the statement made in which shall
be true and correct on and as of the Closing Date): (i) attaching copies,
certified by such officer as true and complete, of resolutions of the board of
directors of Enzon authorizing and approving the execution, delivery and
performance by Enzon of the Transaction Documents and the transactions
contemplated herein and therein; (ii) setting forth the incumbency of the
officer or officers of Enzon who have executed and delivered the Transaction
Documents including therein a signature specimen of each officer or officers;
and (iii) attaching copies, certified by such officer as true and complete, of
long form good standing certificates of the appropriate Governmental Authority
of Enzon’s jurisdiction of incorporation, stating that Enzon is in good standing
under the laws of such jurisdiction.
     (i) Covenants. Enzon shall have complied in all material respects with its
covenants set forth in the Transaction Documents.

- 27 -



--------------------------------------------------------------------------------



 



     (j) Schering Letter. A copy of the letter in the form set forth in
Exhibit E shall have been signed and delivered by Enzon to the Purchaser, and
the Purchaser shall have received the same.
     (k) Other documents and financing statements. The Purchaser shall have
received such other certificates, documents and financing statements as the
Purchaser may reasonably request, including a financing statement satisfactory
to the Purchaser to create, evidence and perfect the sale of the Purchased
Interest pursuant to Section 2.01(b) and the back-up security interest granted
pursuant to Section 2.01(c)
     Upon the Closing, the parties hereto acknowledge and agree that there shall
be no closing conditions to Purchaser’s satisfaction of its obligations under
Section 2.03(b).
     Section 6.03 Conditions Applicable to Enzon in Closing.
     The obligations of Enzon to effect the Closing shall be subject to the
satisfaction of each of the following conditions on the Closing Date, any of
which may be waived by Enzon in its sole discretion:
     (a) Accuracy of Representations and Warranties. The representations and
warranties of the Purchaser set forth in this Agreement that are qualified as to
materiality or by Material Adverse Effect shall be true, correct and complete,
and those representations and warranties of the Purchaser not so qualified shall
be true, correct and complete in all material respects, in each case as of the
date hereof and as at the Closing Date.
     (b) Litigation. No action, suit, litigation, proceeding or investigation
shall have been instituted, be pending or, to the knowledge of the Purchaser,
threatened (i) challenging or seeking to make illegal, to delay or otherwise
directly or indirectly to restrain or prohibit the consummation of the
transactions contemplated by this Agreement, or seeking to obtain damages in
connection with the transactions contemplated by this Agreement, or (ii) seeking
to restrain or prohibit the Purchaser’s acquisition of any or all of the
Purchased Interest.
     (c) Officer’s Certificate. Enzon shall have received at the Closing a
certificate of an authorized representative of the Purchaser certifying that the
conditions set forth in Sections 6.03(a), (b) and (d) have been satisfied in all
respects as of the Closing Date.
     (d) Covenants. The Purchaser shall have complied in all material respects
with its covenants set forth in the Transaction Documents.
     (e) Purchase Price. Enzon shall have received payment of the Initial
Purchase Price in accordance with Section 2.03(a).

- 28 -



--------------------------------------------------------------------------------



 



ARTICLE VII
EXPIRATION
     Section 7.01 Expiration Date.
     This Agreement shall terminate on the later of (i) the termination of the
License Agreement (or any amendment, or successor or replacement agreement
thereto), or (ii) the date of expiration of the last of the Patents Rights to
expire for which a Valid Claim exists (including any patent extension), provided
that, notwithstanding the term of this Agreement, the Purchaser shall be
entitled to receive any payments relating to the Purchased Interest accruing on
or prior to the termination of this Agreement. This Agreement may be terminated
by either party if the Closing has not occurred on or before September 22, 2007,
and the terminating party (a) in the case of Enzon, has satisfied each of the
conditions set forth in Section 6.02, and (b) in the case of the Purchaser, has
satisfied each of the conditions set forth in Section 6.03.
     Section 7.02 Effect of Expiration.
     In the event of the expiration of this Agreement pursuant to Section 7.01,
this Agreement shall forthwith become void and have no effect without any
liability on the part of any party hereto or its Affiliates, directors,
officers, stockholders, managers or members other than the provisions of this
Section 7.02 and Sections 5.02, 8.01 and 8.05 hereof, which shall survive any
termination as set forth in Section 8.01. Nothing contained in this Section 7.02
shall relieve any party from liability for any breach of this Agreement.
ARTICLE VIII
MISCELLANEOUS
     Section 8.01 Survival.
     (a) All representations and warranties made herein and in any other
Transaction Document or any certificates delivered pursuant to this Agreement
shall survive the execution and delivery of this Agreement and the Closing and
shall continue to survive until the date that is eighteen (18) months after the
Closing Date; provided, however, that the representations and warranties
contained in Sections 3.01, 3.02, 3.04, 3.08, 3.10, 3.12, 3.13 and 3.14 shall
survive until the expiration of this Agreement; provided, further, however, that
it is understood and agreed that notwithstanding the survival provisions of this
Section 8.01, all of the representations and warranties made by the parties
herein are made only as of the date of this Agreement and the Closing Date as
provided in Sections 6.02 and 6.03. Notwithstanding anything in this Agreement
or implied by law to the contrary, all of the agreements contained in
Section 5.02, 8.01 and 8.05 shall survive indefinitely following the execution
and delivery of this Agreement and the Closing and the expiration of this
Agreement.

- 29 -



--------------------------------------------------------------------------------



 



     (b) Any investigation or other examination that may have been made or may
be made at any time by or on behalf of the party to whom representations and
warranties are made shall not limit, diminish or in any way affect the
representations and warranties in the Transaction Documents, and the parties may
rely on the representations and warranties in the Transaction Documents
irrespective of any information obtained by them by any investigation,
examination or otherwise.
     Section 8.02 Specific Performance.
     Each of the parties hereto acknowledges that the other party will have no
adequate remedy at law if it fails to perform any of its obligations under any
of the Transaction Documents. In such event, each of the parties agrees that the
other party shall have the right, in addition to any other rights it may have
(whether at law or in equity), to specific performance of this Agreement.
     Section 8.03 Notices.
     All notices, consents, waivers and communications hereunder given by any
party to the other shall be in writing (including facsimile transmission) and
delivered personally, by telegraph, telecopy, telex or facsimile, by a
recognized overnight courier, or by dispatching the same by certified or
registered mail, return receipt requested, with postage prepaid, in each case
addressed:
     If to the Purchaser to:
Drug Royalty LP 2
c/o Drug Royalty Corporation Inc.
Suite 3120, Royal Bank Plaza
Toronto, ON M5J 2J3
Canada
Attention: Behzad Khosrowshahi
Facsimile No.: (416) 863-5161
with a copy (which shall not constitute notice) to:
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019
United States
Attention: Joel F. Herold, Esq.
Facsimile No.: (212) 474-3700

- 30 -



--------------------------------------------------------------------------------



 



     If to Enzon:
Enzon Pharmaceuticals, Inc.
685 Route 202/206
Bridgewater, New Jersey
Attention: Chief Financial Officer
Facsimile No.: (908) 541-8838
     with a copy (which shall not constitute notice) to:
Heller Ehrman LLP
Times Square Tower
7 Times Square
New York, New York 10036-6524
Attention: Kevin Collins, Esq.
Facsimile No.: (212) 763-7600
or to such other address or addresses as the Purchaser or Enzon may from time to
time designate by notice as provided herein, except that notices of changes of
address shall be effective only upon receipt. All such notices consents, waivers
and communications shall: (a) when posted by certified or registered mail,
postage prepaid, return receipt requested, be effective three (3) Business Days
after dispatch, unless such communication is sent trans-Atlantic, in which case
shall be deemed effective five (5) Business Days after dispatch, (b) when
telegraphed, telecopied, telexed or facsimiled, be effective upon receipt by the
transmitting party of confirmation of complete transmission, or (c) when
delivered by a recognized overnight courier or in person, be effective upon
receipt when hand delivered.
     Section 8.04 Successors and Assigns.
     The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. Enzon shall not be entitled to assign any of its obligations and rights
under the Transaction Documents without the prior written consent of the
Purchaser; provided, however Enzon may, without the consent of the Purchaser,
assign any of its obligations or rights under the Transaction Documents to any
other Person with which it may merge or consolidate or to which it may sell all
or substantially all of its assets or all of its assets related to the Product,
provided that the assignee under such assignment agrees to be bound by the terms
of the Transaction Documents. The Purchaser (or its successors and permitted
assigns) may assign or delegate all or any of its obligations and rights under
the Transaction Documents, without restriction and without the consent of Enzon:
(i) by way of security to a financial institution or other lender, (ii) to any
Person that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under

- 31 -



--------------------------------------------------------------------------------



 



common control with, the Purchaser, (iii) to a special purpose vehicle created
to be bankruptcy remote or for financing purposes or (iv) as part of a sale of a
material part of the Purchaser, in any case whether by way of reorganization or
otherwise, and the Purchaser shall give notice of any such assignment to Enzon
after the occurrence thereof, provided that in each case, the Purchaser will
remain bound by and liable for the performance of its obligations under this
Agreement after such assignment has occurred; and further provided that Enzon
shall be under no obligation to reaffirm any representations, warranties or
covenants made in this Agreement or any of the other Transaction Documents or
take any other action in connection with any such assignment by the Purchaser.
     Section 8.05 Indemnification.
     (a) Enzon hereby indemnifies and holds each of the Purchaser and its
Affiliates and any and all of their respective partners, directors, managers,
members, officers, employees and agents (each a “Purchaser Indemnified Party”)
harmless from and against any and all Losses incurred or suffered by any
Purchaser Indemnified Party arising out of: (i) any breach of any
representation, warranty or certification made by Enzon in any of the
Transaction Documents or certificates given by Enzon in writing pursuant hereto
or thereto (ii) any breach of or default under any covenant or agreement by
Enzon pursuant to any Transaction Document, (iii) any Excluded Liabilities and
Obligations, and (iv) any fees, expenses or other payments incurred or owed by
Enzon to any brokers, financial advisors or comparable other persons retained or
employed by it in connection with the transactions contemplated by this
Agreement.
     (b) The Purchaser hereby indemnifies and holds each of Enzon and its
Affiliates and any of their respective partners, directors, managers, officers,
employees and agents (each an “Enzon Indemnified Party”) harmless from and
against any and all Losses incurred or suffered by an Enzon Indemnified Party
arising out of: (i) any breach of any representation, warranty or certification
made by the Purchaser in any of the Transaction Documents or certificates given
by the Purchaser in writing pursuant hereto or thereto, (ii) any breach of or
default under any covenant or agreement by the Purchaser pursuant to any
Transaction Document and (iii) any fees, expenses or other payments incurred or
owed by the Purchaser to any brokers, financial advisors or comparable other
Persons retained or employed by it in connection with the transactions
contemplated by this Agreement.
     (c) If any claim, demand, action, or proceeding (including any
investigation by any Governmental Authority) shall be brought or alleged against
an indemnified party in respect of which indemnity is to be sought against an
indemnifying party pursuant to the preceding paragraphs, the indemnified party
shall, promptly after receipt of notice of the commencement of any such claim,
demand, action or proceeding, notify the indemnifying party in writing of the
commencement of such claim, demand, action or

- 32 -



--------------------------------------------------------------------------------



 



proceeding, enclosing a copy of all papers served, if any; provided, that, the
omission to so notify such indemnifying party will not relieve the indemnifying
party from any liability that it may have to any indemnified party under the
foregoing provisions of this Section 8.05 unless, and only to the extent that,
such omission results in the forfeiture of, or have a material adverse effect on
the exercise or prosecution of, substantive rights or defenses by the
indemnifying party. In case any such action is brought against an indemnified
party and it notifies the indemnifying party of the commencement thereof, the
indemnifying party will be entitled to participate therein and, to the extent
that it may wish, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party (who shall not, except with the consent
of the indemnified party, be counsel to the indemnifying party), and after
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof, the indemnifying party will not be liable to such
indemnified party under this Section 8.05 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation. In any such proceeding, an
indemnified party shall have the right to retain its own counsel, but the
reasonable fees and expenses of such counsel shall be at the expense of such
indemnified party unless (i) the indemnifying party and the indemnified party
shall have mutually agreed to the retention of such counsel, (ii) the
indemnifying party has assumed the defense of such proceeding and has failed
within a reasonable time to retain counsel reasonably satisfactory to such
indemnified party or (iii) the named parties to any such proceeding (including
any impleaded parties) include both the indemnifying party and the indemnified
party and representation of both parties by the same counsel would be
inappropriate due to actual or potential conflicts of interests between them
based on the advice of counsel to the indemnifying party. It is agreed that the
indemnifying party shall not, in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the reasonable fees and
expenses of more than one separate law firm (in addition to local counsel where
necessary) for all such indemnified parties. The indemnifying party shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
from and against any loss or liability by reason of such settlement or judgment.
No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened proceeding
in respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party, unless
such settlement includes an unconditional release of such indemnified party from
all liability on claims that are the subject matter of such proceeding.
     (d) No claim for indemnification hereunder for breach of any
representations or warranties contained in any Transaction Document may be made
after the expiration of the survival period applicable to such representation or
warranty; provided that any

- 33 -



--------------------------------------------------------------------------------



 



written claim for breach thereof made prior to such expiration date and
delivered to the party against whom such indemnification is sought shall survive
thereafter with respect to such claim.
     (e) Following Closing, the indemnification afforded by this Section 8.05
shall be the sole and exclusive remedy for any and all Losses sustained or
incurred by a party hereto in connection with the transactions contemplated by
the Transaction Documents, including with respect to any breach of any
representation, warranty or certification made by a party hereto in any of the
Transaction Documents or certificates given by a party in writing pursuant
hereto or thereto or any breach of or default under any covenant or agreement by
a party pursuant to any Transaction Document. Notwithstanding anything herein to
the contrary, in no event shall Losses include any consequential, lost profits
or punitive damages. Notwithstanding the foregoing, in the event of any breach
or failure in performance of any covenant or agreement contained in any
Transaction Document, the non-breaching party shall be entitled to seek specific
performance, injunctive or other equitable relief. For clarity, neither party
shall have any right to terminate this Agreement or any other Transaction
Document after the Closing as a result of any breach by the other party hereof
or thereof, but instead shall have the right to seek indemnification under this
Section 8.05 and such specific performance.
     Section 8.06 Independent Nature of Relationship.
     (a) The relationship between Enzon and the Purchaser is solely that of
seller and purchaser, and neither the Purchaser nor Enzon has any fiduciary or
other special relationship with the other or any of their respective Affiliates.
Nothing contained herein or in any other Transaction Document shall be deemed to
constitute Enzon and the Purchaser as a partnership, an association, a joint
venture or other kind of entity or legal form.
     (b) No officer or employee of the Purchaser will be located at the premises
of Enzon or any of its Affiliates, except in connection with an audit performed
pursuant to Section 5.07. No officer, manager or employee of the Purchaser shall
engage in any commercial activity with Enzon or any of its Affiliates other than
as contemplated herein and in the other Transaction Documents.
     (c) Enzon and/or any of its Affiliates shall not at any time obligate the
Purchaser, or impose on the Purchaser any obligation, in any manner or respect
to any Person not a party hereto.
     Section 8.07 Tax.
     (a) Notwithstanding the accounting treatment thereof, for United States
federal, state and local tax purposes, Enzon and the Purchaser shall treat the
transactions contemplated by the Transaction Documents as a sale for United
States tax purposes.

- 34 -



--------------------------------------------------------------------------------



 



     (b) To the extent any tax is withheld at source from a payment made
pursuant to the License Agreement, and such withheld tax is determined without
regard to this Agreement (i.e., on the basis that Enzon is the sole beneficial
owner of the Royalties), such withheld tax shall for all purposes of this
Agreement be treated as paid to Enzon and the Purchaser on a pro rata basis in
accordance with each of the party’s underlying ownership interest in each such
payment (taking into account any taxes withheld); e.g., with respect to the
Purchaser, taxes so withheld shall be attributed to the Purchaser, and deemed
paid to the Purchaser, in accordance with the Purchased Interest. To the extent
any tax is withheld at source from a payment made pursuant to the License
Agreement, and such withheld tax is determined on the basis that Enzon and
Purchaser is each the beneficial owner of its respective economic interest in
the Royalties, such withheld tax shall for all purposes of this Agreement be
allocated between Enzon and the Purchaser based on the respective taxes required
to be withheld on the Royalties allocable to each of them. Any taxes withheld
pursuant to this Section 8.07(b) attributable to the Purchaser shall be credited
for the account of the Purchaser. Neither party shall have any obligation to
gross-up or otherwise pay the other party any amounts with respect to source
withholding tax. All taxes withheld at source as described herein shall for all
purposes of this Agreement (including Section 8.07(c)) be deemed to have been
received by the party to which they are attributed as provided above or to which
the payment subject to such withholding tax was made.
     (c) The parties hereto agree not to take any position that is inconsistent
with the provisions of this Section 8.07 on any tax return or in any audit or
other administrative or judicial proceeding unless (i) the other party to this
Agreement has consented to such actions, or (ii) the party that contemplates
taking such an inconsistent position has been advised by counsel in writing that
there is no “reasonable basis” (within the meaning of Treasury
Regulation Section 1.6662-3(b)(3)) for the position specified in this
Section 8.07. If there is an inquiry by any Governmental Authority of Enzon or
the Purchaser related to this Section 8.07, the parties shall cooperate with
each other in responding to such inquiry in a reasonable manner consistent with
this Section 8.07.
     Section 8.08 Entire Agreement.
     This Agreement, together with the Exhibits and Schedules hereto (which are
incorporated herein by reference), and the other Transaction Documents
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersede all prior agreements, understandings and
negotiations, both written and oral, between the parties with respect to the
subject matter of this Agreement. No representation, inducement, promise,
understanding, condition or warranty not set forth herein (or in the Exhibits,
Schedules or other Transaction Documents) has been made or relied upon by either
party hereto. Neither this Agreement, nor any provision hereof, is intended to
confer upon any Person other than the parties hereto any rights or remedies
hereunder.

- 35 -



--------------------------------------------------------------------------------



 



     Section 8.09 Governing Law.
     (a) This Agreement shall be construed in accordance with and governed by
the laws of the State of New York, without giving effect to the principles of
conflicts of law thereof.
     (b) Each of the parties hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that a party may otherwise have to bring any action or
proceeding relating to this Agreement against another party or its properties in
the courts of any jurisdiction.
     (c) Each of the parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
     (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 8.03. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     Section 8.10 Waiver of Jury Trial
     EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER

- 36 -



--------------------------------------------------------------------------------



 



PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 8.11 Severability.
     If one or more provisions of this Agreement are held to be unenforceable
under applicable law, such provision shall be excluded from this Agreement and
the balance of the Agreement shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms.
     Section 8.12 Counterparts; Effectiveness.
     This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. This Agreement shall become effective when
each party hereto shall have received a counterpart hereof signed by the other
party hereto. Any counterpart may be executed by facsimile signature and such
facsimile signature shall be deemed an original.
     Section 8.13 Amendments; No Waivers.
     (a) This Agreement or any term or provision hereof may not be amended,
changed or modified except with the written consent of the parties hereto. No
waiver of any right hereunder shall be effective unless such waiver is signed in
writing by the party against whom such waiver is sought to be enforced.
     (b) No failure or delay by either party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
     Section 8.14 Interpretation.
     When a reference is made in this Agreement to Sections, Exhibits or
Schedules, such reference shall be to a Section, Exhibit or Schedule to this
Agreement unless otherwise indicated. In this Agreement, words in the singular
include the plural and vice-versa and words in gender include all genders. The
words “include,” “includes” and “including” when used herein shall be deemed in
each case to be followed by the words “without limitation” and shall not be
construed to limit any general statement which it follows to the specific or
similar items or matters immediately following it. Neither party hereto shall be
or be deemed to be the drafter of this Agreement for the purposes of construing
this Agreement against one party or the other.

- 37 -



--------------------------------------------------------------------------------



 



[Signature page follows]

- 38 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the date first above
written.

                  ENZON PHARMACEUTICALS, INC.    
 
           
 
  By:        
 
                Name: Jeffrey H. Buchalter         Title:   Chairman, President
and    
 
          Chief Executive Officer    
 
                DRUG ROYALTY LP2    
 
           
 
  By:        
 
                Name:         Title:    

 



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES
     EXHIBITS
Exhibit A — Form of Bill of Sale
Exhibit B — Form of Deposit Agreement
Exhibit C — Form of Legal Opinions of Heller Ehrman LLP (transaction counsel)
Exhibit D — Form of Legal Opinion of Lucas & Mercanti, LLP (patent counsel)
Exhibit E — Form of Letter to Schering
     SCHEDULES
Schedule 3.10(a) — Patent Rights
Schedule 5.02 — Form of Press Release

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF BILL OF SALE

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF DEPOSIT AGREEMENT

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF LEGAL OPINIONS
OF HELLER EHRMAN LLP (TRANSACTION COUNSEL)

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF LEGAL OPINION
OF LUCAS & MERCANTI LLP (PATENT COUNSEL)

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF LETTER TO SCHERING

E-1



--------------------------------------------------------------------------------



 



SCHEDULE 3.10(a)
PATENT RIGHTS

                                              COUNTRY/                     TITLE
Exp.   INVENTOR   REGION   FILED     SERIAL No.     PATENT No.     ISSUED   YR  
Active Carbonates of Polyalkylene Oxides for Modification of Polypetides
  Zalipsky                                

      United States   04/19/90     511,243     5,122,614     06/16/92   6/2009  

      United States   01/08/92     07/817,757     5,324,844     06/28/94  
6/2009  

      United States   02/17/94     08/198,193     5,612,460     03/18/97  
3/2014  

      United States   01/21/97     08/785,320     5,808,096     09/15/98  
4/2009  
 
      Austria   04/19/90     90906698.7     0470128     06/30/99   4/2010  
 
      Belgium   04/19/90     90906698.7     0470128     06/30/99   4/2010  
 
      Switzerland   04/19/90     90906698.7     0470128     06/30/99   4/2010  
 
      Germany   04/19/90     90906698.7   P69033192.4     06/30/99   4/2010  
 
      Denmark   04/19/90     90906698.7     0470128     06/30/99   4/2010  
 
      Spain   04/19/90     90906698.7     8802307/9     06/16/99   4/2010  
 
      France   04/19/90     90906698.7     0470128     06/62/99   4/2010  
 
      Italy   04/19/90     90906698.7     0470128     06/30/99   4/2010  
 
      Luxembourg   04/19/90     90906698.7     0470128     06/30/99   4/2010  
 
      Netherlands   04/19/90     90906698.7     0470128     06/30/99   4/2010  
 
      Sweden   04/19/90     90906698.7     0470128     06/30/99   4/2010  
 
      United Kingdom   04/19/90     90906698.7     0470128     06/30/99   4/2010
 
 
      Canada   04/19/90     2,053,317     2,053,317     03/12/96   4/2010  
 
      Japan   04/19/90     2-506500     2875884     01/14/99   4/2010    
SUMMARY: PEG-SC; bis-activated PEG; methods of making PEG-SC, product by
process,  
Improved Interferon Polymer Conjugates
  Gilbert, Cho   United States   11/10/94     08/337,567     5,711,944    
01/27/98   1/2015  
 
      United States   12/19/97     08/994,622     5,951,974 *   09/14/99  
1/2015 *
 
      United States   04/06/99     09/287,476     6,042,822     03/28/00  
11/2013  
 
      Canada   11/10/94     2,176,229     2,176,229     05/27/03   11/2014  
 
      Austria   11/10/94     95902571.9     0730470     03/27/02   11/2014  
 
      Belgium   11/10/94     95902571.9     0730470     03/27/02   11/2014  
 
      Switzerland   11/10/94     95902571.9     0730470     03/27/02   11/2014  
 
      Germany   11/10/94     95902571.9     69430251.1     03/27/02   11/2014  
 
      Denmark   11/10/94     95902571.9     0730470     03/27/02   11/2014  
 
      Spain   11/10/94     95902571.9     0730470     03/27/02   11/2014  
 
      France   11/10/94     95902571.9     0730470     03/27/02   11/2014  
 
      United Kingdom   11/10/94     95902571.9     0730470     03/27/02  
11/2014  
 
      Greece   11/10/94     95902571.9     0730470     03/27/02   11/2014  
 
      Ireland   11/10/94     95902571.9     0730470     03/27/02   11/2014  
 
      Italy   11/10/94     95902571.9     0730470     03/27/02   11/2014  
 
      Luxembourg   11/10/94     95902571.9     0730470     03/27/02   11/2014  
 
      Monaco   11/10/94     95902571.9     0730470     03/27/02   11/2014  
 
      Netherlands   11/10/94     95902571.9     0730470     03/27/02   11/2014  

 



--------------------------------------------------------------------------------



 



                                                COUNTRY/                      
TITLE Exp.   INVENTOR   REGION   FILED     SERIAL No.     PATENT No.     ISSUED
    YR  
 
      Portugal   11/10/94     95902571.9     0730470     03/27/02     11/2014  
 
      Sweden   11/10/94     95902571.9     0730470     03/27/02     11/2014  
 
      Canada   12/16/98     2,268,433     2,268,433     07/30/02     12/2018  
 
      Austria   12/16/98     98963947.1     1 039 922     06/12/02     12/2018  
 
      Belgium   12/16/98     98963947.1     1 039 922     06/12/02     12/2018  
 
      Switzerland   12/16/98     98963947.1     1 039 922     06/12/02    
12/2018  
 
      Cyprus   12/16/98     98963947.1     1 039 922     06/12/02     12/2018  
 
      Germany   12/16/98     98963947.1     69806055.5     06/12/02     12/2018
 
 
      Denmark   12/16/98     98963947.1     1 039 922     06/12/02     12/2018  
 
      Spain   12/16/98     98963947.1     1 039 922     06/12/02     12/2018  
 
      Finland   12/16/98     98963947.1     1 039 922     06/12/02     12/2018  
 
      France   12/16/98     98963947.1     1 039 922     06/12/02     12/2018  
 
      United Kingdom   12/16/98     98963947.1     1 039 922     06/12/02    
12/2018  
 
      Greece   12/16/98     98963947.1     1 039 922     06/12/02     12/2018  
 
      Ireland   12/16/98     98963947.1     1 039 922     06/12/02     12/2018  
 
      Italy   12/16/98     98963947.1     1 039 922     06/12/02     12/2018  
 
      Lithuania   12/16/98     98963947.1     1 039 922     06/12/02     12/2018
 
 
      Luxembourg   12/16/98     98963947.1     1 039 922     06/12/02    
12/2018  
 
      Latvia   12/16/98     98963947.1     1 039 922     06/12/02     12/2018  
 
      Monaco   12/16/98     98963947.1     1 039 922     06/12/02     12/2018  
 
      Netherlands   12/16/98     98963947.1     1 039 922     06/12/02    
12/2018  
 
      Portugal   12/16/98     98963947.1     1 039 922     06/12/02     12/2018
 
 
      Romania   12/16/98     98963947.1     1 039 922     06/12/02     12/2018  
 
      Sweden   12/16/98     98963947.1     1 039 922     06/12/02     12/2018  
 
      Slovenia   12/16/98     98963947.1     1 039 922     06/12/02     12/2018
 
 
      Japan   12/16/98     11-533967     3747070     02/22/06     12/2018  
 
      Japan   12/16/98     2004-124019                    
 
      Mexico   12/16/98     9911862     239653     08/22/06     12/2018  

SUMMARY: *PEG-Interferon; methods of making; positional isomers
‘944
1. A process for preparing a long-acting alpha-interferon-containing
composition, comprising contacting an alpha interferon with from about a 1 to
about an 8-fold molar excess of an activated polyalkylene oxide containing an
alkyl terminal in the presence of a surfactant under conditions sufficient to
form conjugates of said alpha interferon and said polyalkylene oxide having an
alkyl terminal and thereafter fractionating the conjugates to isolate the
conjugates containing about 1-4 polyalkylene oxide strands per alpha-interferon
molecule.
**************
‘974
1. A pharmaceutical composition, comprising a mixture of alpha interferon
polymer conjugate positional isomers, wherein one of said positional isomers
comprises an alpha interferon covalently conjugated to a substantially
non-antigenic polymer at a histidine residue on said alpha interferon, wherein
said substantially non-antigenic polymer is a polyalkylene oxide comprising an
alkyl terminal. *Product claims; patent term extension 435 days; exp. date
1/19/2015
*********
‘822

 



--------------------------------------------------------------------------------



 



1. A pharmaceutical composition, comprising a mixture of
alpha-interferon-conjugate positional isomers, wherein one of said positional
isomers comprises an alpha-interferon covalently conjugated to a substantially
non-antigenic alkyl terminated polyalkylene oxide at a histidine residue on said
alpha interferon, so that said alpha interferon conjugates have a Tmax at least
about 4 times greater than unmodified alpha-interferon measured under the same
conditions.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.02
FORM OF PRESS RELEASE

(ENZON LOGO) [y38724y3872400.gif]   For Immediate Release

         
 
  Contact:   Craig Tooman
 
      EVP, Finance and Chief
 
      Financial Officer
 
      908-541-8777

ENZON TO ELIMINATE ITS REMAINING 2008 CONVERTIBLE DEBT
—Company monetizes a portion of its PEG-INTRON royalty stream for $92.5MM—
BRIDGEWATER, NJ — August 20, 2007 — Enzon Pharmaceuticals, Inc. (Nasdaq: ENZN)
today announced the sale of a 25% interest in its royalty from PEG-INTRON®,
marketed by Schering-Plough Corporation for $92.5 million to Drug Royalty
Corporation, Inc. (DRC). Enzon is also entitled to receive an additional
one-time milestone payment of $15 million in 2012 should certain royalty
recognition levels be met for PEG-INTRON. A portion of the proceeds will be used
for retirement in full of Enzon’s outstanding 4.5% Convertible Notes due 2008.
Enzon will retain a 75% interest in the PEG-INTRON royalty, as well as 100% of
their other current royalties and any new royalties the company receives.
To date, Enzon has already reduced the outstanding amount of its 2008
convertible debt to $81.9 million through a series of successful open market
repurchases at a discount to par.
“Today’s announcement is a result of a thorough and comprehensive evaluation of
our options to extinguish our debt due in 2008,” said Jeffrey H. Buchalter,
chairman and chief executive officer of Enzon. “This transaction now fully
removes any risk associated with repayment of the 2008 convertible note, and
allows Enzon to continue to focus on its goal of building an innovative oncology
company.”
Currently, Enzon earns royalties on three marketed products that are
successfully utilizing Enzon’s proprietary PEGylation platform, namely
PEG-INTRON, Pegasys, and Macugen.
PEG-INTRON is a PEG-enhanced version of Schering-Plough’s alpha interferon
product, INTRON® A, which is used both as a monotherapy and in combination with
REBETOL® (ribavirin) capsules for the treatment of chronic hepatitis C. Under
our license agreement with Schering-Plough, Schering-

 



--------------------------------------------------------------------------------



 



Plough holds an exclusive worldwide license to PEG-INTRON, and Enzon receives
royalties on worldwide sales of PEG-INTRON. Schering-Plough is responsible for
all manufacturing, marketing, and development activities for PEG-INTRON. Enzon
designed PEG-INTRON to allow for less frequent dosing and to yield greater
efficacy, as compared to INTRON A. PEG-INTRON is marketed worldwide by
Schering-Plough and its affiliates.
About Enzon
Enzon Pharmaceuticals, Inc. is a biopharmaceutical company dedicated to the
development, manufacturing, commercialization of important medicines for
patients with cancer and other life-threatening conditions. Enzon has a
portfolio of four marketed products, Oncaspar®, DepoCyt®, Abelcet® and Adagen®.
The Company’s drug development programs utilize several cutting-edge approaches,
including its industry-leading PEGylation technology platform used to create
product candidates with benefits such as reduced dosing frequency and less
toxicity. Enzon’s PEGylation technology was used to develop two of its products,
Oncaspar and Adagen, and has created a royalty revenue stream from licensing
partnerships for other products developed using the technology. Enzon also
engages in contract manufacturing for several pharmaceutical companies to
broaden the Company’s revenue base. Further information about Enzon and this
press release can be found on the Company’s web site at www.enzon.com.
About Drug Royalty Corporation, Inc. (DRC)
Drug Royalty Corporation (“DRC”) is a privately held investment management
company, focused on the healthcare industry, with over $1 billion under
management. DRC currently manages two funds: the Royalty Monetization Fund and
the Structured Finance Fund.
Its Royalty Monetization Fund acquires existing royalty streams at competitive
rates from companies, institutions and inventors. DRC is a leader in monetizing
royalties, having acquired over $750 million in royalty-based cash flows on
commercialized products. Its Structured Finance Fund will soon close with
approximately $300 million in committed capital. This Fund provides
predominantly non-dilutive financing for product acquisitions and launches, M &
A, in-licensing, sales force expansion and general working capital purposes to
companies within the healthcare industry. The Fund invests in cash flow
monetization structures which can include debt and equity components, custom
tailored to fit the needs of clients.
Forward Looking Statements
There are forward-looking statements contained herein, which can be identified
by the use of forward-looking terminology such as the words “believes,”
“expects,” “may,” “will,” “should”, “potential,” “anticipates,” “plans” or
“intends” and similar expressions. Such forward-looking statements involve known
and unknown risks, uncertainties and other factors that may cause actual
results, events or developments to be materially different from the future
results, events or developments indicated in such forward-looking statements.
Such factors include, but are not limited to the timing, success and cost of
clinical studies; the ability to obtain regulatory approval of products, market
acceptance of, and continuing demand for, Enzon’s products and the impact of
competitive products and pricing. A more detailed discussion of these and other
factors that could affect results is contained in our filings with the U.S.
Securities and Exchange Commission, including our annual report on Form 10-K for
the year ended December 31, 2006

 



--------------------------------------------------------------------------------



 



and our quarterly reports on Form 10-Q. These factors should be considered
carefully and readers are cautioned not to place undue reliance on such
forward-looking statements. No assurance can be given that the future results
covered by the forward-looking statements will be achieved. All information in
this press release is as of the date of this press release and Enzon does not
intend to update this information.
685 Route 202/206
Phone: (908) 541-8600 Fax: (908) 575-9457
http://www.enzon.com

 